Case 1:20-cv-08042-PKC Document 41-6 Filed 07/01/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

LINDA FAIRSTEIN,
Plaintiff, Case No: 2:20-cv-00180-TPB-NPM

Ve

NETFLIX, INC., AVA DUVERNAY,
and ATTICA LOCKE,

Pee Nee Nee Ne Ne eae ee

Defendants.

DECLARATION OF PATRICIA MEILI

I, Patricia Meili, declare as follows:

1. I have lived in Jacksonville, Fiorida since 2009 and presently reside there.

Z. I will not be inconvenienced and will willingly travel to Fort Myers, Florida to
testify at the trial in this action without the need for a court ordered subpoena.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Executed on this i YA day of June, 2020.

PATRICIA MERE /

[13589-0001/3495204/1]
